Citation Nr: 0333907	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-19-419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to an increased rating for right foot strain 
with history of stress fracture, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for left foot strain, 
currently evaluated as 10 percent disabling.

(The issues of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred pursuant to treatment 
accorded the veteran at North Mississippi Medical Center in 
August 2001, and the issues of entitlement to service 
connection for a bilateral knee disorder, on both a direct 
service connection basis and as secondary to service-
connected foot disabilities; entitlement to service 
connection for a bilateral ankle disorder, on both a direct 
service connection basis and as secondary to service-
connected foot disabilities; entitlement to service 
connection for a disorder manifested by headaches, on both a 
direct service connection basis and as secondary to service-
connected foot disabilities; entitlement to service 
connection for right ear hearing loss, on both a direct 
service connection basis and 


as secondary to service-connected foot disabilities; whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a disability 
manifested by pathology of the back, on both a direct service 
connection basis and as secondary to service-connected foot 
disabilities; and entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disorders (TDIU), are the subjects of 
decisions issued separately by the Board.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein increased ratings for service-
connected foot disorders were denied.  The Board, in a 
decision rendered in January 2001, likewise determined that 
increased ratings for these disorders were not appropriate; 
the veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) which, by means of an 
Order issued in April 2001, vacated the Board's January 2001 
decision and remanded the case to the 


Board for further action.  In November 2001, the Board 
remanded this case pursuant to that Order.  The case is again 
before the Board for appellate consideration.

During the pendency of this case at the Jackson RO following 
the Board's November 2001 Remand decision, the issues of 
entitlement to service connection for a bilateral knee 
disorder, a bilateral ankle disorder, a disorder manifested 
by headaches, and right ear hearing loss, each claimed as 
directly due to service and alternatively as secondary to 
service-connected foot disabilities, were developed for 
appellate review, arising from a June 2003 rating decision.  
In that rating decision, the RO also determined that a 
previously-denied claim of entitlement to service connection 
for a disability manifested by pathology of the back, as 
secondary to service-connected foot disabilities, had been 
reopened, based on the submission of new and material 
evidence, but that that claim remained denied.  The Court has 
held that RO findings as to whether claims have been reopened 
are not dispositive, and that the Board is to decide such 
questions in the first instance; accordingly, the issue on 
appeal as to the matter of service connection for back 
pathology is characterized as shown above.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).

In addition, a review of the veteran's claims file reveals 
that a claim for TDIU benefits, which was denied by the RO in 
November 1998, had been perfected for appeal by means of a 
statement from his representative dated in August 1999.  See 
38 C.F.R. § 20.202 (2003); see also 38 C.F.R. § 20.200 
(2003).  This issue, accordingly, is also before the Board at 
this time.


REMAND

The Board is of the opinion that the report of another 
orthopedic examination of the veteran's feet and ankles would 
be of significant probative value.  While the report of a VA 
orthopedic examination conducted in May 2003 is of record, 
this report does not set forth findings as to whether there 
is any etiological or causative 


relationship between the veteran's service-connected foot 
disorders and any ankle disabilities that may be present; to 
the contrary, this report merely notes that back and knee 
disorders are not related to his "foot and ankle 
disabilities."  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  In the more recent decision, 
the Federal Court found that the 30-day period provided in 
§ 3.159(b)(1) for response to a Veterans Claims Assistance 
Act of 2000 (VCAA) duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

2.  The veteran should be accorded a VA 
orthopedic examination in order to obtain 
an opinion as to whether a disability 
manifested by ankle pain is currently 


manifested and, if so, whether it is at 
least as likely as not, as expressed in 
terms of probability, that such a 
disability is etiologically or causally 
related to the veteran's service-
connected bilateral foot strain.  All 
tests indicated are to be conducted at 
this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The veteran's 
claims folder is to be furnished to the 
examiner prior to this examination, for 
his or her review and referral.

3.  Thereafter, the RO should review the 
veteran's claims and determine whether 
the benefits sought on appeal can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case 
(SSOC), and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



